
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 1796
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 29, 2010
			Received
		
		
			August 5, 2010
			Read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To amend the Consumer Product Safety Act to
		  require residential carbon monoxide detectors to meet the applicable ANSI/UL
		  standard by treating that standard as a consumer product safety rule, to
		  encourage States to require the installation of such detectors in homes, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Carbon Monoxide Poisoning Prevention
			 Act.
		2.FindingsCongress finds the following:
			(1)Carbon monoxide is
			 a colorless, odorless gas produced by burning any fuel. Exposure to unhealthy
			 levels of carbon monoxide can lead to carbon monoxide poisoning, a serious
			 health condition that could result in death.
			(2)Unintentional
			 carbon monoxide poisoning from motor vehicles and the abnormal operation of
			 fuel-burning appliances, such as furnaces, water heaters, portable generators,
			 and stoves, in residential homes and other dwelling units kills more than 400
			 people each year and sends more than 20,000 to hospital emergency rooms for
			 treatment.
			(3)Research shows
			 that purchasing and installing carbon monoxide alarms close to the sleeping
			 areas in residential homes and other dwelling units can help avoid
			 fatalities.
			(4)Congress should promote the purchase and
			 installation of carbon monoxide alarms in residential homes and dwelling units
			 nationwide in order to promote the health and public safety of citizens
			 throughout the Nation.
			3.DefinitionsFor purposes of this Act, the following
			 definitions apply:
			(1)The term approved carbon monoxide
			 alarm means a carbon monoxide alarm that complies with the standards
			 published, incorporated, or amended by the Commission with respect to such
			 alarms pursuant to this Act.
			(2)The term carbon monoxide alarm
			 means a device that detects carbon monoxide and sounds a distinctive audible
			 alert before concentrations of carbon monoxide reach levels that would cause
			 symptoms of carbon monoxide poisoning.
			(3)The term
			 Commission means the Consumer Product Safety Commission.
			(4)The term
			 dwelling unit means a room or suite of rooms used for human
			 habitation, and includes a single family residence as well as each living unit
			 of a multiple family residence (including apartment buildings) and each living
			 unit in a mixed use building.
			(5)The term
			 fire code enforcement officials means officials of the fire safety
			 code enforcement agency of a State or local government.
			(6)The term
			 NFPA 720 means the Standard for the Installation of Carbon
			 Monoxide Warning Equipment in Dwelling Units issued by the National Fire
			 Protection Association in 2008, and any amended or similar successor standard
			 pertaining to the proper installation of carbon monoxide alarms in dwelling
			 units.
			4.Adoption of
			 consumer product safety rules
			(a)Mandatory
			 standardsNotwithstanding any
			 other provision of law, not later than 90 days after the date of enactment of
			 this Act, the Commission shall publish in the Federal Register as mandatory
			 consumer product safety standards the American National Standard for Single and
			 Multiple Station Carbon Monoxide Alarms (ANSI/UL 2034) and the American
			 National Standard for Gas and Vapor Detectors and Sensors (ANSI/UL 2075). Such
			 mandatory consumer product safety standards shall take effect 180 days after
			 they are published.
			(b)Revision of
			 standardsBeginning 1 year
			 after the date of enactment of this Act, if either standard described in
			 subsection (a) is revised through the applicable consensus standards
			 development process, Underwriters Laboratories shall notify the Commission of
			 the revision and the revision shall be incorporated in the consumer product
			 safety rule unless, within 60 days of such notice, the Commission determines
			 that such revision does not carry out the purposes of this Act and publishes
			 the basis for such a determination in the Federal Register.
			(c)RulemakingNotwithstanding any other provision of this
			 Act, the Commission may, at any time subsequent to publication of the consumer
			 product safety standards required by subsection (a), initiate a rulemaking in
			 accordance with section 553 of title 5, United States
			 Code, to amend either standard to include any provision that the Commission
			 determines is reasonably necessary to ensure the safe and effective operation
			 of carbon monoxide alarms.
			(d)Treatment of
			 standards for purposes of enforcementFor purposes of enforcement under the
			 Consumer Product Safety Act, the standards published by the Commission pursuant
			 to subsection (a), including any revision to such standards pursuant to
			 subsection (b) or (c), shall be consumer product safety rules as defined in
			 section 3(a)(6) of such Act (15 U.S.C. 2052(a)(6)).
			5.Report to
			 CongressNot later than 1 year
			 after the date of enactment of this Act, the Commission shall complete a study
			 to evaluate whether requiring a language or languages in addition to English
			 would improve the effectiveness of the label required of manufacturers of
			 portable generators by the Commission under part 1407 of title 16, Code of
			 Federal Regulations, to warn consumers of carbon monoxide hazards.
		6.Grant program for
			 carbon monoxide poisoning prevention
			(a)In
			 generalSubject to the availability of appropriations authorized
			 by subsection (f), the Commission shall establish a grant program to provide
			 assistance to eligible States and local governments to carry out the carbon
			 monoxide poisoning prevention activities in subsection (d).
			(b)EligibilityTo
			 be eligible for a grant under the program, a State or local government
			 shall—
				(1)demonstrate to the
			 satisfaction of the Commission that a State or local government has adopted a
			 statute, or a State or local government agency has adopted a rule, regulation,
			 or similar measure with the force and effect of law, requiring approved carbon
			 monoxide alarms to be installed in accordance with NFPA 720 in dwelling units;
			 and
				(2)submit an
			 application to the Commission at such time, in such form, and containing such
			 additional information as the Commission may require, which application may be
			 filed on behalf of any qualified State or local government by the fire code
			 enforcement officials for such State or local government.
				(c)Grant amount;
			 priorityThe Commission shall determine the amount of the grants
			 awarded under this section, and shall give priority to applications from States
			 or local governments that—
				(1)require approved carbon monoxide alarms to
			 be installed in each existing dwelling unit—
					(A)within which a
			 fuel-burning appliance is installed, including a furnace, boiler, water heater,
			 fireplace, or any other apparatus, appliance, or device that burns fuel;
			 or
					(B)which has an
			 attached garage;
					(2)propose to serve
			 vulnerable populations such as children, the elderly, or low-income households;
			 and
				(3)demonstrate
			 greater than average losses of life from carbon monoxide poisoning in the
			 home.
				(d)Use of
			 fundsA State receiving a grant under this section may use grant
			 funds—
				(1)to purchase and
			 install approved carbon monoxide alarms in the dwelling units of low-income
			 families or elderly persons, facilities that commonly serve children or the
			 elderly, including childcare facilities, public schools, and senior centers, or
			 student dwelling units owned by public universities;
				(2)to train State or
			 local fire code enforcement officials in the proper enforcement of State or
			 local laws concerning approved carbon monoxide alarms and the installation of
			 such alarms in accordance with NFPA 720;
				(3)for the
			 development and dissemination of training materials, instructors, and any other
			 costs related to the training sessions authorized by this subsection;
			 and
				(4)to educate the
			 public about the risk associated with carbon monoxide as a poison and the
			 importance of proper carbon monoxide alarm use.
				(e)Limitation on
			 use of funds
				(1)Administrative
			 costsNo more than 10 percent of any grant funds may be used to
			 cover administrative costs not directly related to training described in
			 paragraph (2) of subsection (d).
				(2)Public
			 outreachNo more than 25 percent of any grant may be used to
			 cover costs of activities described in paragraph (4) of subsection (d).
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Commission $2,000,000 for each of fiscal years 2011 through 2015 to carry out
			 this Act, such sums to remain available until expended. Any amounts
			 appropriated pursuant to this paragraph that remain unexpended and unobligated
			 at the end of fiscal year 2015 shall be retained by the Commission and credited
			 to the appropriations account that funds enforcement of the Consumer Product
			 Safety Act.
			(g)Commission
			 reportNot later than 1 year after the last day of each fiscal
			 year for which grants are made under this section, the Commission shall submit
			 to Congress a report evaluating the implementation of the grant program
			 authorized by this section.
			
	
		
			Passed the House of
			 Representatives July 28, 2010.
			Lorraine C. Miller,
			Clerk
		
	
